IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45922

STATE OF IDAHO,                                )
                                               )   Filed: December 24, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
ARMANDO GARCIA,                                )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Order denying Idaho Criminal Rule 35 motion for correction of an illegal
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Armando Garcia pled guilty to trafficking in heroin, Idaho Code § 37-2732B(a)(6)(C).
The district court imposed a unified sentence of thirty years, with a minimum period of
confinement of fifteen years.
       Garcia filed an Idaho Criminal Rule 35 motion for correction of an illegal sentence,
asserting that his sentence is illegal because the determinate term exceeds the mandatory
minimum term. The district court denied Garcia’s motion, finding that Garcia’s sentence is not
illegal. Garcia appeals.



                                               1
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence is excessive. Clements, 148 Idaho at 87, 218 P.3d at 1148. Idaho
Code Section 19-2513 does not require a court to impose a determinate term of exactly the
mandatory minimum provided by statute; rather, the court may impose a sentence “of any
duration” between the mandatory minimum determinate term and the maximum term authorized
by statute. State v. Ramsey, 159 Idaho 635, 636-37, 364 P.3d 1200, 1201-02 (Ct. App. 2015).
       The record supports the district court’s finding that Garcia’s sentence is not illegal.
Therefore, the district court properly denied Garcia’s motion. Accordingly, we conclude no
abuse of discretion has been shown and the district court’s order denying Garcia’s Rule 35
motion is affirmed.




                                                 2